RENDERED: DECEMBER 2, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2022-CA-0271-MR

SIDNEY SMITH                                                         APPELLANT


                  APPEAL FROM KENTON CIRCUIT COURT
v.                HONORABLE KATHLEEN S. LAPE, JUDGE
                        ACTION NO. 18-CR-00785


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: DIXON, GOODWINE, AND L. THOMPSON, JUDGES.

THOMPSON, L., JUDGE: Sidney Smith appeals from an order of the Kenton

Circuit Court which denied his Kentucky Rules of Criminal Procedure (RCr) 11.42

motion alleging ineffective assistance of counsel. The order also denied his motion

for a copy of the grand jury proceedings in his case. We find no error and affirm.
                       FACTS AND PROCEDURAL HISTORY

                On March 27, 2018, Appellant sold a quantity of fentanyl to a police

informant in Kenton County. On March 28, 2018, and April 4, 2018, Appellant

and the informant traveled into Ohio together. Once in Ohio, Appellant sold

additional quantities of fentanyl to the informant. On June 28, 2018, Appellant

was indicted for three counts of trafficking in a controlled substance in the first

degree,1 two counts of importing fentanyl,2 and for being a persistent felony

offender in the first degree.3 On April 11, 2019, Smith decided to resolve his case

pursuant to a plea agreement that dismissed the two importing charges and

recommended a sentence of ten years. Appellant pleaded guilty according to the

agreement on April 3, 2019, and was sentenced on June 17, 2019.

                On April 7, 2020, Appellant filed a motion to obtain a transcript or

recording of the grand jury proceedings in his case. On June 1, 2020, Appellant

filed his RCr 11.42 motion alleging ineffective assistance of counsel. Appellant

argued that his trial counsel was ineffective because counsel failed to advise him

that Kentucky did not have jurisdiction to prosecute him for two of the trafficking

charges. More specifically, Appellant claimed that because he sold some of the



1
    Kentucky Revised Statutes (KRS) 218A.1412.
2
    KRS 218A.1410.
3
    KRS 532.080(3).

                                             -2-
fentanyl to the informant in Ohio, Ohio was the only jurisdiction that could

prosecute him for two of the charges. On February 2, 2022, the trial court denied

Appellant’s RCr 11.42 motion and his motion seeking a recording of the grand jury

proceedings. This appeal followed.

                                    ANALYSIS

             We will first address Appellant’s argument regarding his allegation of

having ineffective assistance of counsel. Generally, to prevail on a claim of

ineffective assistance of counsel, Appellant must show two things:

             First, the defendant must show that counsel’s
             performance was deficient. This requires showing that
             counsel made errors so serious that counsel was not
             functioning as the “counsel” guaranteed the defendant by
             the Sixth Amendment. Second, the defendant must show
             that the deficient performance prejudiced the defense.
             This requires showing that counsel’s errors were so
             serious as to deprive the defendant of a fair trial, a trial
             whose result is reliable.

Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064, 80 L. Ed. 2d

674 (1984). “[T]he proper standard for attorney performance is that of reasonably

effective assistance.” Id.

                    An error by counsel, even if professionally
             unreasonable, does not warrant setting aside the
             judgment of a criminal proceeding if the error had no
             effect on the judgment. The purpose of the Sixth
             Amendment guarantee of counsel is to ensure that a
             defendant has the assistance necessary to justify reliance
             on the outcome of the proceeding. Accordingly, any
             deficiencies in counsel’s performance must be prejudicial

                                         -3-
             to the defense in order to constitute ineffective assistance
             under the Constitution.

Id. at 691-92, 104 S. Ct. at 2066-67 (citations omitted). “It is not enough for the

defendant to show that the errors had some conceivable effect on the outcome of

the proceeding.” Id. at 693, 104 S. Ct. at 2067. “The defendant must show that

there is a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome.” Id. at 694, 104 S.

Ct. at 2068. Additionally, “a hearing is required only if there is an issue of fact

which cannot be determined on the face of the record.” Stanford v.

Commonwealth, 854 S.W.2d 742, 743-44 (Ky. 1993).

             In addition, because this case involves a guilty plea, we must examine

the claim of ineffective assistance of counsel a little differently.

                           A showing that counsel’s assistance
                    was ineffective in enabling a defendant to
                    intelligently weigh his legal alternatives in
                    deciding to plead guilty has two
                    components: (1) that counsel made errors so
                    serious that counsel’s performance fell
                    outside the wide range of professionally
                    competent assistance; and (2) that the
                    deficient performance so seriously affected
                    the outcome of the plea process that, but for
                    the errors of counsel, there is a reasonable
                    probability that the defendant would not
                    have pleaded guilty, but would have insisted
                    on going to trial.


                                           -4-
                     Evaluating the totality of the circumstances
             surrounding the guilty plea is an inherently factual
             inquiry which requires consideration of “the accused’s
             demeanor, background and experience, and whether the
             record reveals that the plea was voluntarily made.”
             While “[s]olemn declarations in open court carry a strong
             presumption of verity,” “the validity of a guilty plea is
             not determined by reference to some magic incantation
             recited at the time it is taken[.]” The trial court’s inquiry
             into allegations of ineffective assistance of counsel
             requires the court to determine whether counsel’s
             performance was below professional standards and
             “caused the defendant to lose what he otherwise would
             probably have won” and “whether counsel was so
             thoroughly ineffective that defeat was snatched from the
             hands of probable victory.” Because “[a] multitude of
             events occur in the course of a criminal proceeding which
             might influence a defendant to plead guilty or stand
             trial,” the trial court must evaluate whether errors by trial
             counsel significantly influenced the defendant’s decision
             to plead guilty in a manner which gives the trial court
             reason to doubt the voluntariness and validity of the plea.

Bronk v. Commonwealth, 58 S.W.3d 482, 486-87 (Ky. 2001) (citations omitted).

             After considering the arguments of the parties, we conclude that the

trial court did not err in denying Appellant’s motion. KRS 218A.010(56) defines

“traffic” as “to manufacture, distribute, dispense, sell, transfer, or possess with

intent to manufacture, distribute, dispense, or sell a controlled substance[.]” Here,

even though Appellant sold some of the fentanyl in Ohio, he still possessed the

controlled substance in Kentucky and intended to sell it to the informant. In other

words, Appellant possessed the fentanyl with intent to sell while he was in

Kentucky. This meets the definition of traffic; therefore, Appellant was properly

                                          -5-
charged with three counts of trafficking in a controlled substance and there were no

jurisdiction irregularities.

              In addition, emails contained in the record and statements made by

Appellant on the record indicate that Appellant and his trial counsel both

recognized the potential jurisdictional argument; however, they ultimately chose

not to pursue it.

              We now move to Appellant’s motion for the recording of the grand

jury proceedings. RCr 5.16(3) states that “any person indicted by the grand jury

shall have a right to procure” a copy of the transcript or video recording of the

grand jury proceedings. We believe the trial court also properly denied this

motion. The case of Wagner v. Commonwealth, 247 S.W.3d 540, 542 (Ky. App.

2008), states that RCr 5.16(3) does not mandate grand jury transcripts or

recordings for post-conviction purposes. This is what occurred in this case and

Wagner is controlling.

                                  CONCLUSION

              Based on the foregoing, we affirm the judgment of the trial court.



              ALL CONCUR.




                                         -6-
BRIEF FOR APPELLANT:       BRIEF FOR APPELLEE:

Sidney D. Smith, pro se    Daniel Cameron
Burgin, Kentucky           Attorney General of Kentucky

                           Todd D. Ferguson
                           Assistant Attorney General
                           Frankfort, Kentucky




                          -7-